Citation Nr: 1105691	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right elbow 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1956 to 
August 1960 and January 1962 to January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In August 2010 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing at the RO in Denver, 
Colorado.  A transcript of the hearing is of record.

As a procedural matter, the claims of service connection for 
right elbow, right knee, and left knee disabilities were denied 
on the merits in a September 1993 rating decision and the 
Veteran's personnel records were not of record at the time of 
that decision.  Because the Veteran's personnel records are not 
relevant to his claims of service connection, however, 
reconsideration of the claims on their merits is not warranted 
and new and material evidence is required to reopen his 
previously denied claims.  See 38 C.F.R. § 3.156 (c).  




FINDINGS OF FACT

1.  A claim of service connection for a right elbow disorder was 
denied in September 1993.  The decision was not appealed.  
Evidence presented since September 1993 does not raise a 
reasonable possibility of substantiating the claim of service 
connection.

2.  A claim of service connection for a right knee disorder was 
denied in September 1993.  The decision was not appealed.  
Evidence presented since September 1993 relates to an 
unestablished fact necessary to substantiate the claim.

3.  A claim of service connection for a left knee disorder was 
denied in September 1993.  The decision was not appealed.  
Evidence presented since September 1993 relates to an 
unestablished fact necessary to substantiate the claim.

4.  A right shoulder disability was not diagnosed in service or 
for many years thereafter, and a preponderance of the competent 
evidence is against a finding that the current right shoulder 
disability is related to service.


CONCLUSIONS OF LAW

1.  The September 1993 2006 RO decision denying a claim of 
service connection for a right elbow disorder and bilateral knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim for 
service connection for a right elbow disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  New and material evidence sufficient to reopen the claim of 
service connection for a right knee disorder has been presented.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence sufficient to reopen the claim of 
service connection for left knee disorder has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

5.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A §§ 1110, 1131 (West 
2002 ); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in March 2006.  Additionally, VA obtained service 
treatment records (STRs), which include records associated with 
in-service hospital care, assisted the Veteran in obtaining 
evidence, and afforded the Veteran the opportunity to give 
testimony before the Board.  The Board notes that the evidence 
indicates that the Veteran is receiving Social Security 
Administration (SSA) disability benefits and acknowledges that it 
is unclear whether all available SSA records have been associated 
with the claims file.  No prejudice results from the potential 
absence of any records, however, as the Veteran has not alleged 
that the records are relevant, the evidence already associated 
with the file suggests that the Veteran is in receipt of SSA 
benefits for conditions unrelated to the issues of service 
connection for the right shoulder and right elbow (see, e.g., 
July 1995 Disability Determination Services record), and any 
additional information the records could provide appears 
unnecessary as the record already contains copious medical 
records.  See Golz v. Shinseki, 590 F.3d 1317(Fed. Cir. 2010).  
Based on the foregoing, any error in not obtaining SSA records is 
harmless.  The Board further acknowledges that a VA examination 
was not provided for the claimed right shoulder disability.  VA's 
duty to assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
probative evidence indicating an association between an in-
service injury, exposure, or event, and the current right 
shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 
82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c).  Thus, the Board finds VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

New and Material Evidence Claims

Claims of service connection for the right elbow and arthritis of 
the knees were denied in a September 1993 rating decision.  That 
decision is final based on the evidence then of record.  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The September 1993 rating decision denied service connection for 
a right elbow disorder because, although the STRs documented 
treatment for a right elbow injury during service, the evidence 
did not suggest that the injury resulted in any chronic 
residuals.  Evidence considered at the time of the September 1993 
rating decision included the Veteran's STRs and VA examinations 
conducted to determine the nature and severity of the Veteran's 
service-connected low back disability.  Evidence obtained in 
conjunction with the application to reopen includes the Veteran's 
statements and testimony of injuring the right elbow during 
service and post-service medical records reflecting complaints 
pertaining to the right elbow.  Although this evidence is 
"new," in that it was not previously seen, it is not material 
because it fails to cure the defect presented by the previous 
decision, namely the lack of competent evidence that the Veteran 
has any chronic residuals of the in-service injury.  In this 
case, the newly obtained evidence does not suggest that the 
Veteran has a service-connectable right elbow disorder.  The 
Board acknowledges that an October 1992 Air Force Base Hospital 
(AFB) treatment record reflects a finding of "probable 
osteoarthritis."  This assessment was not made on review of 
radiographic images or examination of the right elbow, however, 
and based on its lack of corroboration in subsequent medical 
records, the Board finds it is not competent evidence of a 
current right elbow disorder.  Thus, the Board finds that new and 
material evidence has not been submitted, and the request to 
reopen is denied.

The September 1993 rating decision denied service connection for 
knee disorders because arthritis of the knees was not shown in 
service or within a year of discharge and the arthritis of the 
lumbar spine was not shown to have caused impairment of the lower 
joints.  Evidence considered at the time of the September 1993 
rating decision included the Veteran's STRs and VA examinations 
conducted to determine the nature and severity of the Veteran's 
service-connected low back disability.  Evidence received in 
conjunction with the applications to reopen includes statements 
and testimony from the Veteran in which he indicates that he has 
had chronic bilateral knee pain since injuries in service.  See, 
e.g., May 2006 VA treatment record.  These statements are 
competent evidence of continuity of symptomatology, and the Board 
finds this evidence is "new" and "material," in that it was 
previously unseen; it relates to an unestablished fact necessary 
to substantiate the claim, that is, the existence of a link 
between service and the right and left knee disorders; and it 
raises a reasonable possibility of substantiating the claims.  
Thus, the claims are reopened, and, to this extent only, the 
appeals are granted.  As will be discussed in the Remand portion 
of this decision, further development is required prior to the 
Board's adjudication of the merits of the Veteran's appeals.

Service Connection Claim

The Veteran seeks service connection for a right shoulder 
disability.  At his August 2010 hearing, the Veteran testified 
that in 1967 his shoulder popped and was dislocated and that he 
did a bunch of physical therapy for it for about six months.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Generally, to prevail on a claim of 
service connection on the merits, there must be medical evidence 
of (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence or 
other competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Following service, the first medical evidence of record 
suggestive of a possible right shoulder problem is an October 
1992 private treatment record which documents a complaint of pain 
in the shoulders.  At that time, the Veteran was assessed with 
probable osteoarthritis.  An April 1997 AFB treatment record 
reflects the Veteran's history of pain which radiated from his 
right shoulder down his arm while driving.  See April 1997 AFB 
treatment record.  A May 2006 VA treatment record notes that the 
Veteran complained of right shoulder pain for 25 years, since 
falling off a ladder in 1969.  The treating clinician noted that 
the Veteran had slight weakness to his rotator cuff.   

After review of the evidence, the Board finds that service 
connection is not warranted as the evidence does not suggest that 
a currently diagnosed right shoulder disorder onset in service or 
is causally related to service.  Initially, the Board notes that 
the competent and probative evidence does not suggest that a 
chronic right shoulder disorder onset in service or existed 
continuously since service.  The service treatment records depict 
no complaints or abnormal findings related to the right shoulder; 
the service examination records, including the August 1980 
separation examination record, reflect normal clinical findings 
for the upper extremities and negative histories as to "painful 
or 'trick' shoulder;" and the post-service records indicate that 
the a right shoulder disorder was diagnosed more than 10 years 
after separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (time elapsed prior to initial complaint can be considered 
as evidence against the claim.).  

The Board notes that the Veteran has reported that he has had 
right shoulder pain since an in-service injury.  Although the 
Veteran is competent to report his symptomatic history, the Board 
finds this history of continuous pain since an in-service injury 
is less credible and carries less probative value than the 
evidence of a lapse in symptoms during and after service.  
Specifically, based on the consistently negative histories as to 
shoulder pain during the service examinations, the length of time 
between separation and the initial complaint of record - though 
the Veteran received treatment for other complaints, and the 
timing of the initial history of continuous symptoms (it was made 
after the current claim of service connection), the Board finds 
the Veteran did not have chronic or persistent right shoulder 
pain during or since service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 390, 
394 (1994); Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Pond v. 
West, 12 Vet. App. 341 (1999).  

Furthermore, the evidence does not include any probative medical 
findings suggestive of a causal relationship between a right 
shoulder disorder and service.  The Board acknowledges that the 
Veteran believes his right shoulder disability is related to 
service.  As a layperson, however, the Veteran is not competent 
to make such a determination.  Thus, as there is no medical nexus 
and continuity of symptomatology has not been demonstrated, the 
Board finds that the weight of the evidence shows that the 
Veteran's right shoulder disability did not develop for many 
years after service and is not related to service and the claim 
must be denied.  


ORDER

Service connection for a right shoulder disability is denied.  

New and material evidence has not been submitted and the claim of 
service connection for a right elbow disability is not reopened.

New and material evidence has been received; the claim of service 
connection for a right knee disorder is reopened and, to that 
extent only, the appeal is granted.

New and material evidence has been received; the claim of service 
connection for a left knee disorder is reopened and, to that 
extent only, the appeal is granted.


REMAND

Further development is needed on the claims of service connection 
for right and left knee disorders.  The record indicates that the 
Veteran applied for SSA disability benefits for "back, leg, and 
hip problems."  The record further indicates that the Veteran 
was awarded SSA disability benefits.  As these records are 
potentially relevant to the issues at hand, they should be 
requested and, if available, associated with the claims file.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally, 
based on the competent evidence of in-service treatment for the 
knees, the competent evidence of symptoms since service, and the 
post-service diagnoses of bilateral knee disorders, a VA 
examination should be conducted to determine whether knee 
disorders onset in service or are causally related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

3.  Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the nature and likely etiology of 
the reported right and left knee disorders.  
For every diagnosed disorder, the examiner 
is requested to state whether the disorder 
onset during service or is causally related 
to service.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


